Citation Nr: 0118719	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-07 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of bilateral foot surgeries.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1962.

This appeal arises from a December 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


REMAND

The veteran contends that he has additional foot disabilities 
which were proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing treatment (i.e., 
multiple foot surgeries), or by an event that was not 
reasonably foreseeable during these surgeries.  The veteran's 
claim was received in May 1998.

Initially, the Board notes that that provisions of 
38 U.S.C.A. § 1151 were amended in 1996 and the amendments 
were made applicable to claims filed on or after October 1, 
1997.  See, e.g., Jones v. West, 12 Vet. App. 460, 463 
(1999); VAOPGCPREC 40-97 (Dec. 31, 1997).  Therefore, because 
the veteran filed his claim for benefits under § 1151 in May 
1998, this claim must be decided under the current, post-
October 1, 1997, version of 38 U.S.C.A. § 1151, as enacted by 
Public Law No. 104-204, § 422, 110 Stat. 2926-27 (1996).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
as it existed prior to amendment, required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseen event, 
to establish entitlement to benefits under 38 U.S.C.A. 
§ 1151.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
provisions were invalidated by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in the 
case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform with the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the initial Gardner decision was issued by the 
Court.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  The interim 
rule was later adopted as a final rule, 61 Fed. Reg. 25,787 
(May 23, 1996), and codified at 38 C.F.R. § 3.358(c) (1996).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (1996), codified at 
38 U.S.C.A. § 1151 (West Supp. 2000); see also VAOPGCPREC 40-
97 (Dec. 31, 1997).

The Secretary of VA issued regulatory amendments to 
effectuate section 422(a) of Public Law No. 104-204.  63 Fed. 
Reg. 45,004 (Aug. 24, 1998).  However, those amendments were 
subsequently rescinded, as part of a litigation settlement, 
and the previous language was restored.  63 Fed. Reg. 1,131 
(Jan. 8, 1999).  At present, therefore, claims for benefits 
under section 1151 which were filed before October 1, 1997, 
must be adjudicated under the earlier version of the statute, 
and by the regulations currently published in the Code of 
Federal Regulations.  On the other hand, those claims for 
benefits under section 1151 filed on or after October 1, 
1997, are governed by the current version of the statute, and 
by the existing regulations, to the extent that they do not 
conflict with the statute.

In pertinent part, section 1151, as amended, provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. 

38 U.S.C.A. § 1151 (West Supp. 2000).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable is required for this claim to be granted, if the 
evidence were to establish additional disability which was 
caused by hospital care, or by medical or surgical treatment.

During an August 1999 VA examination of his feet, the veteran 
reported having undergone foot surgeries after his active 
duty service in California and during the 1970's at the 
Leavenworth VA Medical Center (VAMC).  It does not appear 
that those records have been obtained and associated with the 
claims file.  Additionally, it does not appear that all the 
veteran's post-service medical records have been obtained and 
associated with the claims file.  In that regard, the Board 
notes that, during the pendency of this claim, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) was enacted.  That legislative 
enactment provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  As part of the assistance provided under 
the law, VA must make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to VA and authorizes VA to obtain.  If 
VA, after making reasonable efforts to obtain such records, 
is unable to obtain all of the relevant records sought, VA 
must notify the claimant that VA is unable to obtain records 
with respect to the claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), (to be codified at 
38 U.S.C.A. § 5103A(b)(2)).  Such notification shall identify 
the records VA is unable to obtain, briefly explain the 
efforts that VA made to obtain those records, and describe 
any further action to be taken by VA with respect to the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)(A)(B) (C)).  Whenever VA attempts to obtain 
records from a Federal department or agency under this 
subsection or subsection (c), the efforts to obtain those 
records must continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), (to be codified at 38 U.S.C.A. § 5103A(b)(3)).  
In the case of a claim for disability compensation, the 
assistance provided by VA under sub-section (b) shall include 
obtaining the following records if relevant to the claim:  
records of relevant medical treatment or examination of the 
claimant at VA health-care facilities or at the expense of 
VA, if the claimant furnishes information sufficient to 
locate those records; any other relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes VA to obtain.  Thus, the veteran's 
38 U.S.C.A. § 1151 claim must be remanded so that all his 
post-service medical records may be obtained, specifically 
those relative to any treatment for his feet.

In a January 2001 statement, the veteran reported that he was 
currently receiving Social Security Administration (SSA) 
disability benefits.  It does not appear that the complete 
SSA records for the veteran are in the claims file.  Thus, 
these records should be obtained.  VA's duty to assist 
includes the acquisition of SSA records and the appropriate 
consideration and weighing of that evidence.  See Baker v. 
West, 11 Vet. App. 163, 169 (1998); Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  That duty includes obtaining the 
medical records that support a disability decision by SSA.  
See Mazors v. Derwinski, 2 Vet. App. 181, 188 (1992).

While the RO, in the December 1999 decision on appeal, 
indicated that the medical evidence did not show that the 
veteran's bilateral foot disabilities were worsened by his 
multiple VA foot surgeries, and that the present condition of 
the veteran's feet was due to the natural progression of an 
intractable condition, there is no medical opinion of record 
to support such conclusions.  VA may only consider 
independent medical evidence to support its findings and may 
not provide its own medical judgment.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1990).  In this regard, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A), provides that, in the case of a claim for 
disability compensation, the assistance provided the veteran 
shall, in some instances, include providing a medical 
examination or obtaining a medical opinion when such opinion 
evidence is necessary to make a decision on the claim.  

Given the medical questions raised by the veteran's claim, 
the Board finds that additional evidentiary development in 
the form of medical opinion evidence must be sought.  A 
medical examination should be conducted for the purpose of 
ascertaining the current status of his feet and obtaining a 
medical opinion as to whether he has additional disability of 
either foot which is proximately due to the fault of VA, or 
to an event that was not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West Supp. 2000); 38 C.F.R. §§ 3.358, 
19.9 (2000).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to afford due process, 
and to fulfill the duty to assist, this case is REMANDED to 
the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied.  The RO should contact the 
veteran and request that he identify all 
physicians and medical facilities where 
he has sought treatment for foot problems 
since his discharge from active duty 
service in November 1962.  In particular, 
the veteran should be requested to 
provide the names and addresses of all 
medical facilities where any foot surgery 
was performed.  The RO should also 
request all the records for the veteran, 
prior to 1987, from the Leavenworth VAMC.  
All pertinent SSA records should also be 
sought.  If any records are identified, 
they should be obtained and associated 
with the claims file.  If any treatment 
records are not obtained, the reasons 
therefore should be noted in the claims 
file, and proper notice should be given 
to the veteran.  

2. As part of the development undertaken 
to comply with the new law, the RO 
should arrange to have the veteran 
undergo an examination by a podiatrist.  
The physician should review the claims 
folder (to include any material added to 
the claims folder pursuant to the 
evidentiary development requested above) 
and offer opinions as to each of the 
following questions:

a.  Comparing the condition of the 
veteran's feet immediately prior to the 
time of any VA surgery (including any 
conducted at the Leavenworth VAMC and in 
November 1987) with the condition of the 
feet resulting from such surgery(ies), 
does the veteran have additional 
disability of either foot (i.e., new 
disability of the feet, or chronic or 
permanent worsening of the pre-existing 
disability)?  If so, what is the nature 
of such additional disability?

b.  If the veteran has additional 
disability of either foot, what is the 
likelihood that such additional 
disability is the result of surgery by 
VA, versus being merely coincidental 
with the surgery(ies), or due to the 
natural progress of the disease for 
which the surgery was authorized?

c.  If the veteran has additional 
disability of either foot attributable 
to any surgery by VA, does the 
additional disability consist of a 
certain or intended result of the 
surgery?  What is the likelihood that 
the additional disability is due to the 
veteran's willful misconduct or his 
failure to follow instructions?  What is 
the likelihood that the additional 
disability is due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of VA, or that it is 
due to an event that was not reasonably 
foreseeable?  

A complete rationale for all opinions 
should be provided.

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraphs 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


